Citation Nr: 0735080	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  05-25 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence had been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, which has been characterized as 
schizophrenia, depression, and a mental condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from June 1980 until August 
1981.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
North Little Rock, Arkansas.

In accordance with the veteran's request, a video conference 
hearing was scheduled before a Veterans Law Judge at the RO 
in July 2006.  The appellant failed to report to the 
scheduled hearing.  As such, the veteran's request for the 
hearing will be considered withdrawn.  See 38 C.F.R. § 
20.704(d) (2007).  Although the appellant's representative 
asserts that the record does not contain a copy of the 
hearing notice, the record clearly demonstrates that a 
hearing notice was sent to the veteran's correct address in 
April 2006.  Accordingly, the veteran's claim will be 
adjudicated without further delay based upon all the evidence 
presently of record.


FINDINGS OF FACT

1.  In an unappealed June 1990 Board decision, the Board 
denied a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  The evidence added to the record since June 1990, when 
viewed by itself or in the context of the entire record, does 
not relate to an unestablished fact necessary to substantiate 
the claim for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The June 1990 Board decision, which denied the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder, is final.  38 U.S.C.A. §§ 7104 (West 2002 & Supp. 
2006).

2.  The evidence received subsequent to the June 1990 Board 
decision is not new and material, and therefore the veteran's 
claim for service connection for a psychiatric disorder is 
not reopened.  38 U.S.C.A. §5108 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of September 2004, March 2005, and April 2005 letters from 
the agency of original jurisdiction (AOJ) to the appellant.  
The letters informed the appellant of what evidence was 
required to substantiate his claim and of his and VA's 
respective duties for obtaining evidence.  Such notice did 
not inform the veteran as to the law pertaining to disability 
evaluations, nor did it apprise the veteran as to the law 
pertaining to effective dates.  Although such information was 
mailed in a subsequent March 2006 communication, based upon a 
review of the claims folder this letter was incorrectly 
mailed to the veteran's former address.  Therefore, the 
veteran has not received such notice.  However, because the 
instant decision denies the veteran's claim, no disability 
evaluation or effective date will be assigned.  As such, 
there can be no possibility of prejudice to the veteran.

As this case involves the issue of whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for a psychiatric disorder, the Board 
calls attention to Kent v. Nicholson, 20 Vet. App. 1 (2006).  
That case addresses notice requirements specific to new and 
material claims.  Essentially, under Kent, the veteran must 
be apprised as to the requirements both as to the underlying 
service connection claim and as to the definitions of new and 
material evidence.  Kent further requires that the notice 
inform the veteran as to the basis for the prior final denial 
and as to what evidence would be necessary to substantiate 
the claim.  In the present case, the notice letters 
previously discussed satisfied the requirements under Kent.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided prior to the 
issuance of appropriate VCAA notice.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.   

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Additionally, reports 
of VA post service treatment and examination are associated 
with the record.  The claims file also contains the veteran's 
own statements in support of his claim.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

New and Material Evidence

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the veteran's claim.  

The veteran is claiming entitlement to service connection for 
a psychiatric disorder, which has been characterized as 
schizophrenia, depression, and a mental condition.  Diagnoses 
of mixed personality disorder are also of record.  The Board 
observes that a rating decision issued in February 1982 
initially denied service connection for a psychiatric 
disorder.  The veteran did not appeal that decision and it 
became final.  See 38 C.F.R. § 7105.  In a March 1989 rating 
decision, the RO granted the veteran's request to reopen the 
claim of service connection for a psychiatric disorder, 
characterized as a mental condition, but denied his service 
connection claim.  The veteran appealed that decision and a 
June 1990 Board decision denied the veteran's service 
connection claim for an acquired psychiatric disorder.  He 
did not appeal that decision and it also became final.  See 
38 C.F.R. § 7104.    

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the previously denied claim.  The RO 
denied the veteran's request to reopen his claim based on a 
lack of new and material evidence in a December 2004 rating 
action that is the basis for the present appeal.  It is noted 
that a subsequent May 2005 rating decision denied the 
veteran's service connection claim for depression.  That 
issue was treated by the RO as an original claim.  However, 
in light of the procedural history outlined above, the Board 
finds that the veteran's depression should also be 
characterized as a component of the previously denied claim 
of entitlement to service connection for a psychiatric 
disorder.

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because 
the veteran's claim to reopen was filed after this date, the 
new version of the law is applicable in this case.  Under the 
revised regulation, "new" evidence is defined as evidence 
not previously submitted to agency decisionmakers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2007).

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet App. 239, 244 (1993).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  

The evidence of record at the time of the June 1990 Board 
decision denying the veteran's service connection claim for a 
psychiatric disorder included his service medical records.  
His enlistment examination dated May 1980 and his August 1981 
separation examination make no mention of any psychiatric 
disorder.  His service medical records reflect that in May 
1981 the veteran was hospitalized after attempting suicide.  
At that time, the veteran complained of depression and 
inability to cope with military life and was given a 
diagnosis of acute depression.  A medical board report dated 
June 1981 established a diagnosis of a personality disorder 
and brief reactive depression and concluded that the veteran 
had recovered from a transient disorder.  

The evidence of record as of June 1990 also included VA 
treatment and examination records.  VA treatment records 
dated July 1989 reflect that the veteran was hospitalized 
from March 1989 until May 1989 for the treatment of paranoid-
type schizophrenia.  A VA psychiatric examination dated June 
1989 found that the veteran had paranoid-type schizophrenia.   
In addition, VA outpatient treatment records dated July 1989 
revealed that the veteran was treated after he complained 
that he heard voices and felt depressed.      

Additionally, a transcript of testimony provided at a 
personal hearing in July 1989 before the DRO was of record at 
the time of the last final June 1990 Board decision.  At that 
hearing, the veteran testified that he did not have any 
problems with depression or nerves before he went into the 
military.  He indicated that he began feeling depressed and 
started hearing voices after about nine months of service 
when he was twenty (20) years old.  He also testified that he 
attempted suicide while in service.  The veteran stated that 
he continued to have psychiatric problems following his 
separation from service.    

The evidence of record at the time of the June 1990 Board 
denial reflected current diagnoses of mixed personality 
disorder, schizophrenia, and acute depression.  The record 
also showed that the veteran was treated for a psychiatric 
disorder in service.  However, the record did not contain any 
evidence showing that any current acquired psychiatric 
disorder was incurred or aggravated during active service.  
For these reasons, the June 1990 Board concluded that an 
acquired psychiatric disorder was not incurred in or 
aggravated during service.  

Evidence added to the record since the time of the June 1990 
Board denial includes VA treatment records from January 2003 
to May 2005.  Collectively, these records indicate that the 
veteran suffers from substance abuse and is participating in 
a treatment program.  A discharge summary dated September 
2004 diagnosed the veteran with amphetamine dependence in 
early remission, alcohol abuse in remission, marijuana abuse 
in early remission, psychosis NOS by history, adjustment 
disorder NOS, and tobacco dependence.  This evidence was not 
previously before agency decisionmakers.  However, these VA 
treatment records detail the veteran's continued complaints 
and treatment for his psychiatric disorder, a fact known in 
June 1990, and are not material since they do not address the 
address the etiology of his psychiatric disorder.  
Specifically, the newly received evidence fails to conclude 
that there is a nexus between the veteran's current 
psychiatric disorder and his military service. 

Additionally, statements, assertions and histories made by 
the veteran relating his current psychiatric disorder to 
service are not competent medical evidence.  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
discuss his current and previous psychiatric symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).   However, he 
is not competent to render an opinion as to the cause or 
etiology of any current disability because he does not have 
the requisite medical knowledge or training, thus, his 
statements regarding causation are not competent. Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Again, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  Therefore, the evidence added to the 
record since June 1990, as described above, is neither new 
nor material.

After a review of all the evidence of record, the Board finds 
that the evidence of in-service treatment for a psychiatric 
disorder, post service complaints and treatment for a 
psychiatric disorder, and a diagnosis of a psychiatric 
disorder were already of record at the time of the June 1990 
Board decision.  

The submissions added to the record subsequent to the June 
1990 Board decision, when considered with the record as a 
whole, do not relate to the unestablished fact that a 
psychiatric disorder was incurred or aggravated by service, 
that is, that there is a nexus between his current 
psychiatric disorder and service.  As such, they are not new 
and material as contemplated under 38 C.F.R. § 3.156(a).      

In conclusion, the claims file does not contain new and 
material evidence sufficient to reopen a claim of entitlement 
to service connection for a psychiatric disorder.


ORDER

New and material evidence having not been received, the 
request to reopen a claim of entitlement to service 
connection for a psychiatric disorder is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


